The Honorable Bill Pritchard State Representative 19998 Mohawk Road Elkins, Arkansas 72727-8720
Dear Representative Pritchard:
I am writing in response to your request, on behalf of a constituent, for an opinion posing three questions on various matters. Specifically, you have enclosed three pages of correspondence from your constituent, Harold-Dale: Long, Jr., posing the following three questions, which I have repeated verbatim:
 1. Does the inclusion in the Arkansas Motor Vehicle and Traffic Laws of Title 14, Subtitle 3, Chapter 54 ("POWERS OF MUNICIPALITIES GENERALLY"), "Subchapter 14-54-1410. Operation of golf carts on city streets." establish the limits of the authority of municipal law enforcement within their municipalities?
 2. What law that supercedes the Constitutions for the united States of America and the State of Arkansas allows Police Officers of municipalities to not take the constitutionally prescribed Oath of Office?
  3. What law that supercedes Article 5, Section 19 of the Constitution of the State of Arkansas of 1874 authorizes the publication in "public statute books" (e.g., "A.C.A."), which are intended for the education of the public as to what laws they are bound to obey, to omit the "enactment clause" form the statutes on their face?
RESPONSE
I must decline to address these questions as it is my understanding that your constituent has a pending criminal appeal in Washington County Circuit Court. See No. 05-CR-848 (Washington County Circuit). Although it is not apparent that the same issues raised above will be raised in the pending litigation, your handwritten reference on your opinion request that your constituent "has an April 13th court date," indicates to me that your constituent may intend to place the matters outlined above at issue in the litigation.
In recognition of the judiciary's independent constitutional role, it has long been the Attorney General's policy, as an officer in the executive branch of government, to refrain from rendering opinions on matters that are pending before the courts for determination. Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. I am thus unable at this time to render an opinion in response to your question. If your constituent needs legal assistance with his appeal, I suggest that he contact private counsel for that purpose.
Sincerely,
MIKE BEEBE Attorney General
MB: ECW/cyh